By the Court.

The adjudication of the Common Pleas substantially conforms to the provision of the statute. The expression, that the road in question had become useless, has certainly as great strength, and is of as extensive import, as the expression used in the statute.
As to the second exception, the Court will not go into the ques- , tian of the expediency or inexpediency of the discontinuance. That belongs wholly to the court below. But it may be observed, that the Common Pleas did not, in the case before us, discontinue the way merely because the turnpike had been laid out; but, because in consequence of the laying out of the turnpike, the way had become useless; and they were certainly competent to draw this conclusion. The respondents can take nothing by their writ.